Citation Nr: 0202638	
Decision Date: 03/21/02    Archive Date: 04/04/02

DOCKET NO.  01-02 381	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to a temporary total rating for convalescence 
pursuant to 38 C.F.R. § 4.30 following March 2000 lumbar disc 
surgery. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Marisa Kim, Associate Counsel



INTRODUCTION

The veteran had active military service from March 1969 to 
December 1971.  

The appeal is before the Board of Veterans' Appeals (Board) 
from a November 2000 rating decision from the Oakland, 
California, Department of Veterans Affairs (VA) Regional 
Office (RO) that denied entitlement to a temporary total 
rating for convalescence following March 2000 lumbar disc 
surgery.  

A 100 percent rating for service-connected posttraumatic 
stress disorder (PTSD) has been in effect since April 11, 
1994.  

In the presentation on behalf of the veteran in November 
2001, his representative argues that the service-connected 
lumbosacral strain aggravated the veteran's disc disease.  
While the issue of entitlement to service connection for 
lumbar disc disease was previously denied by the RO in 
January 1995, the question of whether lumbar disc disease was 
aggravated by service-connected disability has not been 
addressed previously.  Insofar as this may represent a claim, 
this matter is referred to the RO for appropriate action.  

It should be noted that the issue certified to the Board was 
that of entitlement to a temporary total rating because of 
treatment for a service-connected condition requiring 
convalescence, to include whether there was clear and 
unmistakable error in the rating decision of January 9, 1995 
which denied service connection for lumbar disc disease.  For 
reasons set forth below, the Board has styled the issue as 
noted on the title page.  

In addition, in November 2001, the veteran was erroneously 
sent notice that the case was being docketed for 
consideration of whether there was clear and unmistakable 
error in a prior board decision.  As there is no prior Board 
decision in this case, there is no basis for consideration of 
this issue.  


FINDINGS OF FACT

1.  The RO notified the veteran of the January 9, 1995 rating 
decision, denying service connection for lumbar disc disease, 
by letter, and he did not perfect a timely appeal.  

2.  The convalescence following March 2000 lumbar disc 
surgery did not result from treatment for a service-connected 
disability.  


CONCLUSIONS OF LAW

1.  The January 9, 1995 rating decision became final because 
the RO notified the veteran of the decision by letter, and he 
did not perfect a timely appeal.  38 C.F.R. §§ 20.200, 
20.201, 20.302(a) (2001).  

2.  The criteria for entitlement to a temporary total rating 
for convalescence following March 2000 lumbar disc surgery 
are not met.  38 U.S.C.A. § 5107, 5110(b)(2) (West 1991 & 
Supp. 2001); 38 C.F.R. §§ 3.105(a), 4.30 (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The claim may be decided on the merits because the VA 
fulfilled its duty to assist the veteran in the development 
of the claim.  The Secretary shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate the claimant's claim for a benefit under a law 
administered by the Secretary.  38 U.S.C.A. § 5103A (West 
1991 & Supp. 2001).  In this case, the RO obtained the 
available service medical records and medical records from 
the identified health care providers.  The veteran filed lay 
statements with the RO and declined the opportunity for a 
hearing.  The November 2000 rating decision and the December 
2000 and February 2001 statements of the case informed the 
veteran of the evidence needed to substantiate his claim.  
The duty to assist is not a one-way street.  If the veteran 
wishes help, he cannot passively wait for it.  See Wood v. 
Derwinski, 1 Vet. App. 190 (1991).  Since the veteran was 
informed of the evidence needed to substantiate his claim and 
provided ample opportunity to submit such evidence, and the 
VA has also attempted to obtain such evidence, the VA has 
fulfilled its duty to assist the veteran.  McKnight v. Gober, 
131 F.3d 1483 (Fed. Cir. 1997).  

In statements since April 2000, the veteran contends that he 
is entitled to a temporary total rating for convalescence 
from March 2000 to November 2000 due to lumbar disc surgery 
in March 2000.  A total disability rating (100 percent) will 
be assigned if treatment of a service-connected disability 
resulted in: (1) surgery necessitating at least one month of 
convalescence; (2) surgery with severe postoperative 
residuals such as incompletely healed surgical wounds, stumps 
of recent amputations, therapeutic immobilization of one 
major joint or more, application of a body cast, or the 
necessity for house confinement, or the necessity for 
continued use of a wheelchair or crutches (regular weight-
bearing prohibited); (3) immobilization by cast, without 
surgery, of one major joint or more.  38 C.F.R. § 4.30(a).  

A March 2000 VA hospital report confirms that the veteran 
underwent left L4-5 hemilaminectomy and diskectomy on March 
16, 2000.  In April 2000 and November 2000 statements, the 
veteran reported that he was convalescing at home as a result 
of the March 2000 surgery.  

This case turns on whether the veteran's convalescence was 
due to a service-connected disability.  The veteran's 
February 2001 statement asserts that error existed in the 
January 9, 1995 rating decision, which denied entitlement to 
service connection for lumbar disc disease.  The veteran 
sincerely believes that his service-connected low back 
disability, which the RO characterized as congenital spina 
bifida in April 1973, recurrent low back pain in June 1975, 
low back strain in January 1995, and low back pain due to 
lumbosacral strain in September 1995 and June 1998, should 
have been recognized as lumbar disc disease all along.  

Unfortunately, the January 9, 1995 rating decision, which 
denied service connection for lumbar disc disease, became 
final because the RO notified the veteran of the decision by 
letter, and he did not perfect a timely appeal.  38 C.F.R. 
§§ 20.200, 20.201, 20.302(a).  Therefore, it will be accepted 
as correct in the absence of clear and unmistakable error as 
defined in 38 C.F.R. § 3.105(a).  Previous determinations 
that are final and binding, including decisions of service 
connection, will be accepted as correct in the absence of 
clear and unmistakable error.  Where evidence establishes 
such error, the prior decision will be reversed or amended.  
See 38 C.F.R. § 3.105(a).  

The veteran bears the burden of proving that error exists in 
the January 9, 1995 rating decision.  Pierce v. Principi, 
240 F.3d 1348, 1354 (Fed. Cir. 2001).  As he was advised in 
the February 2001 Supplemental Statement of the Case, the 
claimant must set forth what the alleged error is and reasons 
why the result would have been manifestly different but for 
the alleged error.  He must show that: (a) the correct facts, 
as they were known at the time, were not before the 
adjudicator; or (b) the statutory or regulatory provisions 
extant at the time were incorrectly applied.  The veteran 
must assert more than a disagreement as to how the facts were 
weighed or evaluated.  The error under 38 C.F.R. § 3.105(a) 
must be the sort of error which, had it not been made, would 
have manifestly changed the outcome at the time it was made.  
Such an error is undebatable, so that it can be said that 
reasonable minds could only conclude that the original 
decision was fatally flawed at the time it was made.  A 
determination that there was such an error must be based on 
the record and the law that existed at the time of the prior 
decision.  Russell v. Principi, 3 Vet. App. 310, 313-314 
(1992).  

The veteran has not specified any such error.  While the 
veteran may contend that his service-connected low back 
disability was lumbar disc disease all along and even if the 
Board were to speculate that both doctors had erred in 
interpreting the April 1973 and April 1975 x-rays, such 
errors by doctors are not administrative errors during the 
adjudication process that would be construed as clear and 
mistakable error.  Henry v. Derwinski, 2 Vet. App. 88, 90 
(1992).  The veteran's other contentions amount to no more 
than disagreement with how the RO weighed and evaluated the 
facts of the case, which is not error as contemplated in 
38 C.F.R. § 3.105(a).  See Baldwin v. West, 13 Vet. App. 1 
(1999).  Therefore, absent any specific allegation of clear 
and unmistakable error, there is no challenge to the decision 
based on error under 38 C.F.R. § 3.105(a).  The veteran was 
advised of the type of error he must set forth in the 
February 2001 Supplemental Statement of the Case.  Although 
he was also advised that there was no error in the January 
1995 determination, based on his allegations, no formal 
rating action was taken on that issue.  As such, the issue of 
whether there was clear and unmistakable error in the January 
1995 decision has not been developed for appellate 
consideration.  However, since he has not alleged any 
actionable error, it would serve no purpose to return the 
case to the RO for a formal rating action at this time.  If 
the veteran desires to set forth such specific grounds, he is 
free to raise such argument at any time.  

Entitlement to a temporary total rating must be denied 
because the veteran's "convalescence at home" following the 
March 2000 surgery resulted from nonservice-connected lumbar 
disc disease and did not result from a service-connected 
disability.  There is no legal basis on which the benefit can 
be granted.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  


ORDER

Entitlement to a temporary total rating for convalescence 
pursuant to 38 C.F.R. § 4.30 following lumbar disc surgery in 
March 2000 is denied.  



		
	V. L. Jordan
	Member, Board of Veterans' Appeals


IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

